DETAILED ACTION
Status of Claims
This Office Action is in response to the amendment filed on 07/12/2021. New claims 5-6 have been added. Claims 1-6 are presently pending and are presented for examination.
Response to Amendment
The amendment filed 07/12/2021 has been entered. Claims 1-6 are pending in the application. Applicant’s amendments to the specification have overcome the objections to the specification previously set forth in the Office action mailed 04/13/2021. Therefore, these objections have been withdrawn. Additionally, in light of the amendments to the claims, the claims are no longer being interpreted as invoking 35 U.S.C. 112(f).
Response to Arguments
Applicant’s arguments filed 07/12/2021 have been fully considered but they are not persuasive.
Regarding 35 U.S.C. 101 rejections of claims 1-4:
On page 2 of the remarks, applicant has argued that the claims are directed to patent-eligible subject matter because the invention is directed to “a parking assist system which performs automatic parking control,” and also because “estimating the first time and the second time is not easily or accurately performed in the human mind.” Applicant further argues that “even if one were to consider that the claims are directed to an abstract idea, which they are not, the amended claims integrate any alleged abstract idea into a practical application,” because “the at least one processing circuit applies the determination result (which utilizes the novel first time estimate) into a practical application by proposing performing the manual parking operation to an occupant of the vehicle based upon the determination the vehicle is in the situation to perform the manual parking operation rather than the parking control preliminary operation.”
automatic parking control can be started,” the claim does not include a limitation of performing the automatic parking control operation. Estimating the first and second times and determining whether the vehicle is in a situation to perform the manual parking operation rather than the parking control preliminary operation can all be performed in the human mind. Although applicant has argued that “estimating the first time and the second time is not easily or accurately performed in the human mind,” claim 1 only indicates that the times are compared to each other to determine the proper parking operation, which does not suggest that a significant level of accuracy is required for the time estimations.
The examiner also respectfully disagrees that the claims integrate the abstract idea into a practical application, because the claimed processing circuit is merely used as a tool for performing the estimating and determining portions of the abstract idea; additionally, the recited step of proposing performing the manual parking operation is considered insignificant extra-solution activity, as it simply amounts to data output that is necessary for performing the abstract idea.
For the reasons discussed above and because dependent claims 2-4 and 6 only recite limitations further defining the mental process and recite further data gathering, claims 1-4 and 6 are rejected under 35 U.S.C. 101. Note that claim 5 is not rejected under 35 U.S.C. 101, because 
Regarding 35 U.S.C. 103 rejection of claim 1:
Applicant’s arguments on pages 3-5 regarding the rejection of claim 1 under 35 U.S.C. 103 is moot in view of the new grounds of rejection under FUJITA in combination with Nordbruch (US 2019/0180618 A1).
Regarding 35 U.S.C. 103 rejections of claims 2-6:
On page 5 of the remarks, applicant has argued that “the dependent claims are patentable for at least the same reasons as claim 1 by virtue of their dependencies therefrom.” The examiner respectfully disagrees, noting that claim 1 is rejected as being unpatentable under 35 U.S.C. 103 over FUJITA in combination with Nordbruch. The dependent claims 2-6 are unpatentable because of this, and also because each of their features is taught by a combination of FUJITA, Nordbruch, Amano, and May.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 1:
Step 1: Claim 1 is directed towards a parking assist system.
Step 2A, prong 1: Claim 1 recites the abstract concept of determining whether a parking assist system is in a position to perform a manual parking operation rather than a parking control preliminary operation. This abstract idea is described at least in claim 1 by the mental process steps of estimating a 
With respect to claim 1, other than reciting a “at least one processing circuit,” nothing in the steps of estimating a first and second time and determining whether the system is in a position to perform a manual parking operation rather than a parking control preliminary operation precludes the idea from practically being performed in the human mind. For example, if not for the “processing circuit” language, the claim encompasses a human operator estimating the first and second times and determining whether the system is in a position to perform the manual parking operation.
Step 2A, prong 2: Claim 1 recites elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application.
Claim 1 recites a “processing circuit,” which is a generic computer component (see Specification p. 5 ll. 6-11, p. 8 l. 13-p. 10 l. 7, and FIG. 1) that is simply employed as a tool to perform the estimating and determining portions of the abstract idea (See MPEP 2106.05(f)). Claim 1 also recites that the processing circuit is configured to propose performing the manual parking operation to an occupant of the vehicle. This is considered insignificant extra-solution activity, as it simply amounts to data output necessary for performing the abstract idea. These additional steps amount to necessary data output and generic computing components wherein all uses of the recited abstract idea require such data gathering/data output. See MPEP 2106.05(g).
Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claim 1 fail to amount to an inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.  
Therefore, when considering the combination of elements and the claimed invention as a whole, claim 1 is not patent-eligible.
Regarding claims 2-4 and 6:
Dependent claims 2-4 and 6 only recite limitations further defining the mental process and recite necessary data gathering (i.e. obtaining a parking control desired degree and obtaining a congestion degree). These limitations are considered mental process steps and additional steps that amount to necessary data gathering. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 2-4 and 6 are not patent-eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over FUJITA et al. (US 2019/0039606 A1), hereinafter FUJITA, in view of Nordbruch (US 2019/0180618 A1).
	Regarding claim 1:
		FUJITA discloses the following limitations:
“estimate a second time, which is a time required for a manual parking operation of manually parking the vehicle in a parking space in the one parking lot or in another parking lot, without allowing the automatic parking control to be performed.” (See at least FUJITA ¶¶ 159-164, 365, and FIGS. 6 and 9, which disclose the calculation of “manual parking estimated required times,” which is the estimated amount of time it would take the driver to park the car without the help of the automatic parking system. Each of these “manual parking estimated required times” read on the “second time” recited in the claim limitation.)
“determine whether the vehicle is in a situation to perform the manual parking operation rather than the parking control preliminary operation, on the basis of the first time and the second time.” (See at least FUJITA ¶¶ 122, 126, 132, 139, 159-165, and FIGS. 2, 6, and 9, which disclose that “automatic parking estimated required times” can be displayed next to “manual parking estimated required times,” so that the vehicle occupant can see the time comparison and easily press a button to make their decision of either parking manually or automatically. Although in this example the human makes the final decision rather than an automated determinator, this reference still reads on the claim limitation, because the human takes each of the times into consideration and makes their decision based on the time comparison, which is similar to the way the automated determinator would make its decision.)
“and propose performing the manual parking operation to an occupant of the vehicle based upon the determination the vehicle is in the situation to perform the manual parking operation rather than the parking control preliminary operation.” (See at least FUJITA ¶¶ 122, 126, 132, 139, and 159-165, and FIG. 9, “automatic parking estimated required times” can be displayed next to “manual parking estimated required times,” so that the vehicle occupant can see the time comparison and easily press a button to make their decision of either parking manually or automatically. An instance in which manual parking is estimated to be faster than automatic parking would read on this claim limitation.)
FUJITA does not specifically disclose “at least one processing circuit configured to: estimate a first time, which is a time required for a parking control preliminary operation of manually moving the vehicle to a position in one parking lot in which the automatic parking control can be started.” However, Nordbruch does teach this limitation. (See at least Nordbruch ¶¶ 7, 13, 18-19, and 95, which disclose a processor that can determine a first route between a “motor vehicle drop-off area” and a parking space that the vehicle autonomously drives to. Since the system constructs the route and predicts the arrival time at the parking space before the vehicle arrives at the drop-off area, it is implied that the vehicle also determines the time required for the vehicle to arrive at the drop-off area. Therefore, this drop-off area reads on the “position in one parking lot in which the automatic parking control can be started” that is recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the parking estimation system disclosed by FUJITA by determining the time required for the vehicle to reach the vehicle drop-off area as taught by Nordbruch, because this time can be used to construct a route to the parking space and determine the predicted arrival time at the parking space. Additionally, a “technical advantage is brought about that an AVP [(automated valet parking)] process can be started without a temporal delay after the arrival of the motor vehicle at the motor vehicle drop-off area.” (See at least Nordbruch ¶¶ 18-19.)
	Regarding claim 4:
FUJITA in combination with Nordbruch discloses the “parking assist system according to claim 1,” and FUJITA further discloses the following limitations:
“wherein the at least one processing circuit is further configured to: obtain a congestion degree in the one parking lot.” (See at least FUJITA ¶¶ 6, 88, 97, 174, and 337, which disclose an information processing device with a required time calculation unit that can collect “traffic congestion information” for each route leading to potential parking areas.)
“and estimate the first time on the basis of the congestion degree.” (See at least FUJITA ¶¶ 6, 88, 97, and 105, and FIG. 2, which disclose that the system determines the traffic congestion situation for each route leading to possible parking areas, and uses this traffic congestion information when calculating the estimated required times.)
Regarding claim 5:
FUJITA in combination with Nordbruch discloses the “parking assist system according to claim 1,” and FUJITA further discloses “wherein the at least one processing circuit is further configured to perform the automatic parking control based upon the determination the vehicle is in the situation to perform the parking control preliminary operation rather than the manual parking operation.” (See at least FUJITA ¶¶ 164, 188, and FIGS. 9 and 12, which disclose that “when the user accepts that automatic parking is performed in the estimated required time corresponding to a desired automatic parking mode, the user has only to operate the automatic parking start button 202 corresponding to the desired automatic parking mode. As the result, automatic parking corresponding to the desired automatic parking mode is started.”)
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over FUJITA in combination with Nordbruch as applied to claim 1 above, and further in view of Amano (US 2008/0033640 A1), hereinafter Amano.
Regarding claim 2:
FUJITA in combination with Nordbruch discloses the “parking assist system according to claim 1,” but does not specifically disclose the following limitations. However, Amano does teach these limitations:
“wherein the first time includes a time required for the occupant of the vehicle to move to a predetermined destination from a location in which the occupant ends the parking control preliminary operation, in addition to the time required for the parking control preliminary operation.” (See at least Amano ¶¶ 139-140, 142, 174-175, 178-179, and 186-187, and FIG. 8 which disclose the estimation of a “travel time” for a person to travel from a parking lot to a destination. This “travel time”
“and the second time includes a time required for the occupant of the vehicle to move to the predetermined destination from a location in which the occupant ends the manual parking operation, in addition to the time required for the manual parking operation.” (See at least Amano ¶¶ 139-140, 142, 174-175, 178-179, and 186-187, and FIG. 8, which disclose the estimation of a “travel time” for a person to travel from a parking lot to a destination. This “travel time” reads on the “time required for the occupant of the vehicle to move to the predetermined destination from a location in which the occupant ends the manual parking operation” as recited in the claim limitation. As was explained for claim 1, FUJITA ¶¶ 159-164, 365, and FIGS. 6 and 9 disclose the calculation of a “manual parking estimated required time” which reads on the “time required for the manual parking operation” recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the parking estimation system disclosed by FUJITA in combination with Nordbruch by determining an estimated amount of time it will take a vehicle occupant to walk from their vehicle to their destination as taught by Amano, because this allows the system to effectively choose the best parking lot to use based on this information. For example, if “the user does not desire a long walk from a parking lot to the destination, a parking lot with a short distance to the destination can be selected.” (See at least Amano ¶¶ 175 and 186.)
Regarding claim 6:
FUJITA in combination with Nordbruch and Amano discloses the “parking assist system according to claim 2,” and FUJITA further discloses “wherein the at least one processing circuit is configured to determine that the vehicle is in the situation to perform the manual parking operation rather than the parking control preliminary operation, when the first time exceeds the “by checking the selective automatic parking start screen 210C shown in FIG. 9, the user is enabled to grasp not only the estimated required times related to automatic parking, but also the estimated required times related to manual parking, for the respective automatic parking modes.” These sections further disclose “a case where the user hurries, and although parking seems to be relatively easy, estimated required times that are displayed are rather long, and consequently the user selects manual parking.” Although in this case it is the user that makes the determination, this scenario still reads on the claim limitation, as the determination is solely based on whether the estimated automatic parking time is longer than the estimated manual parking time.)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over FUJITA in combination with Nordbruch as applied to claim 1 above, and further in view of May et al. (US 2017/0277182 A1), hereinafter May.
Regarding claim 3:
FUJITA in combination with Nordbruch discloses the “parking assist system according to claim 1,” but does not specifically disclose “wherein the at least one processing circuit is further configured to: obtain a parking control desired degree, which indicates an extent that the occupant of the vehicle wants to perform the parking control.” However, May does teach this limitation. (See at least May ¶¶ 4, 11-13, 48, and FIG. 2-3, which disclose that a vehicle “system may include a user selectable input, such as a sliding switch or the like, that allows the user to select the desired level of control.” This “desired level of control” reads on the “parking control desired degree” recited in the claim limitation.)
FUJITA in combination with Nordbruch does not fully disclose to “correct a time out of the first time and the second time, on the basis of the parking control desired degree.” However, FUJITA in combination with May does teach this limitation. (As was explained above, May ¶¶ 4, “desired level of control” which reads on the “parking control desired degree.” Also see FUJITA ¶¶ 152, 159-165, 365, and FIGS. 6 and 9, which disclose the calculation of a “manual parking estimated required time” which reads on the “second time” recited in the claim limitation. These sections also disclose the calculation of an “automatic parking estimated required time,” and that the vehicle occupant can choose a parking mode even if it is not the fastest estimated parking mode, such as “in a case where the user has plenty of time and desires to park reliably even if it takes a long time.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the parking estimation system disclosed by FUJITA in combination with Nordbruch by obtaining a desired level of autonomous vehicle control as taught by May, because this allows the system to account for “the particular driving condition and/or current driving preferences of the driver” when determining whether autonomous vehicle control is appropriate. (See at least May ¶ 11.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Madison R Hughes/Examiner, Art Unit 3662         

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662